Exhibit 10.1
GROCERY OUTLET HOLDING CORP.
DIRECTORS DEFERRAL PLAN


1.Purpose. The purpose of the Grocery Outlet Holding Corp. Directors Deferral
Plan (the “Plan”) is to attract and retain the services of experienced
individuals to serve on the Board by providing them with opportunities to defer
income taxes on certain compensation.
2.Definitions. Unless otherwise defined in the Plan, capitalized terms used in
the Plan shall have the meanings assigned to them in the Incentive Plan.
(a)“Annual Cash Compensation” means, with respect to any Eligible Director, the
director compensation otherwise payable in cash to such Eligible Director for
services rendered during the calendar year, including cash compensation
attributable to any annual retainer, committee chair fees, additional fees,
meeting fees or other cash compensation.
(b)“Deferral Account” means a notional bookkeeping account maintained for each
Participant reflecting deferrals made under the Plan.
(c)“Deferred Stock Unit” means an unsecured promise to deliver one share of
Common Stock on the applicable settlement date of such unit.
(d)“Dividend Equivalent Rights” means any dividend equivalent rights granted in
connection with any Restricted Stock Unit pursuant to Section 13(c)(iii) of the
Incentive Plan.
(e)“Election Form” means the form of election established for the purpose of
making deferrals under the Plan that is executed by such Participant and filed
with the Company.
(f)“Eligible Director” means each member of the Board who is not an employee of
the Company or any other member of the Company Group.
(g)“Incentive Plan” means the Grocery Outlet Holding Corp. 2019 Incentive Plan,
as may be amended from time to time.
(h)“Participant” means each such Eligible Director who makes a deferral under
the Plan.
3.Eligibility. Unless otherwise determined by the Committee, each Eligible
Director shall be entitled to participate in the Plan.
4.Administration.
(a)The Plan shall be administered by the Committee. Subject to the terms of the
Plan and applicable law, the Committee shall have full power and authority to:
(i) designate Eligible Directors for participation; (ii) determine the terms and
conditions of any deferral made under the Plan; (iii) interpret and administer
the Plan and any instrument or agreement relating to, or deferral made under,
the Plan; (iv) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (v) make any other determination and take any other action that
the Committee





--------------------------------------------------------------------------------



deems necessary or desirable for the administration of the Plan. To the extent
legally permitted, the         Committee may, in its discretion, delegate to one
or more officers of the Company any or all authority and responsibility to act
with respect to administrative matters with respect to the Plan. The
determination of the Committee on all matters within its authority relating to
the Plan shall be final, conclusive and binding upon all parties, including the
Company, its shareholders and the Participants.


(b)Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, administer the
Plan. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
5.Deferrals under the Plan.
(a)Deferral Elections.
(i)An Eligible Director may elect to defer receipt of all of (A) Annual Cash
Compensation and/or (B) any shares of Common Stock issuable upon vesting of any
Restricted Stock Unit granted to such Eligible Director; provided, however, that
no such election shall be permitted with respect to any Deferred Stock Units
credited as a result of an election to defer Annual Cash Compensation under this
Section 5(a) or Deferred Stock Units credited in connection with any Dividend
Equivalent Rights.
(ii)A Participant’s deferral election shall be made pursuant to an Election
Form. Each Election Form will remain in effect until superseded or revoked
pursuant to this Section 5. The Election Form will require a Participant to
specify:
(A)    whether a Participant is electing to defer receipt of all of (A) Annual
Cash Compensation and/or (B) shares of Common Stock issuable upon vesting of any
Restricted Stock Unit into a Participant’s Deferral Account under the Plan; and
(B)    the time at which amounts to be credited to such Participant’s Deferral
Account in connection with any Election Form will be distributed.
(iii)An Election Form relating to Annual Cash Compensation and/or Restricted
Stock Units must be completed prior to the beginning of the calendar year to
which such Annual Cash Compensation is otherwise payable or such Restricted
Stock Units may be granted, as applicable. Notwithstanding the foregoing, an
Election Form filed by a Participant within 30 days after such Participant first
becomes an Eligible Director may apply to Annual Cash Compensation or Restricted
Stock Units that relate to services performed following the date on which such
Participant executes such Election Form.
(b)A Participant who has an Election Form on file with the Company may execute
and file with the Company a subsequent Election Form at any time. Such
subsequent Election Form shall apply to any Annual Cash Compensation and/or
Restricted Stock Units paid or granted to such Participant following the end of
the year in which such subsequent Election Form is executed. A Participant may
also revoke an Election Form at any time by providing
2

--------------------------------------------------------------------------------



written notice to the General Counsel of the Company. Such revocation shall
apply to any Annual Cash Compensation and/or Restricted Stock Units paid or
granted to such Participant following the end of the year in which such notice
is provided.
(c)A Participant may elect to redefer the issuance of shares of Common Stock
upon distribution from such Participant’s Deferral Account to a time following
the time specified on the applicable Election Form; provided, that any such
redeferral (i) will not take effect for at least 12 months after the date on
which the redeferral election is made; (ii) must defer the distribution for at
least five years from the date the original distribution would have otherwise
been made; and (iii) must be made at least 12 months before the date the
distribution would have otherwise been made. Any redeferral election that does
not satisfy the applicable foregoing requirements will be invalid, null, and
void, and the payment schedule set forth in such previous Election Form shall
control. Such redeferral election shall be made in the form of a document
established for such purpose by the Committee that is executed by such
Participant and filed with the General Counsel of the Company.
6.Deferral Accounts.
(a)The Company shall maintain a Deferral Account on behalf of each Participant
and shall make additions to and subtractions from such Deferral Account as
provided herein. Sub-accounts may be created to reflect deferrals under the Plan
relating to any calendar year and to reflect the type of deferral (i.e.,
deferrals in respect of Annual Cash Compensation and Restricted Stock Units).
(b)All Annual Cash Compensation that has been deferred under the Plan pursuant
to an Election Form (“Deferred Cash Amounts”) shall be credited to the
Participant’s Deferral Account and shall be deemed to be invested in that number
of Deferred Stock Units equal to the quotient obtained by dividing (i) the
dollar amount of such Deferred Cash Amounts by (ii) the Fair Market Value on the
date the Deferred Cash Amounts then being credited to the Deferral Account would
otherwise have been paid to the Participant. All shares of Common Stock issuable
upon vesting of any Restricted Stock Unit that have been deferred under the Plan
pursuant to an Election Form shall be credited to the Participant’s Deferral
Account as a number of Deferred Stock Units equal to the number of shares of
Common Stock so deferred.
(c)Deferred Stock Units credited to a Participant’s Deferral Account shall be
entitled to Dividend Equivalent Rights.
(d)Deferred Stock Units credited to a Participant’s Deferral Account, including
those credited in connection with Dividend Equivalent Rights, shall be awarded
from and remain subject to the terms of the Incentive Plan, including, without
limitation, Section 11 thereof in connection with any Adjustment Event.
7.Timing and Form of Distribution.
(a)Subject to this Section 7, at the time specified on the applicable Election
Form, the Participant shall receive a number of shares of Common Stock equal to
the number of Deferred Stock Units initially credited to the Participant’s
Deferral Account in connection with such Election Form plus the number of
Deferred Stock Units credited in respect of such initially
3

--------------------------------------------------------------------------------



credited Deferred Stock Units as a result of any Dividend Equivalent Rights, and
the Company shall debit the Participant’s Deferral Account accordingly.
(b)The Committee, in its sole discretion, may accelerate the distribution of all
or a portion of a Participant’s Deferral Account if such Participant experiences
an unforeseeable emergency or hardship, provided that such distribution complies
with Section 409A of the Code.
(c)Except as otherwise provided in a Participant’s Election Form, and
notwithstanding anything contained in the Plan to the contrary, the entirety of
a Participant’s Deferral Account shall be distributed in accordance with
subsection (a) above upon a Change in Control or such Participant’s death.
8.General Provisions Applicable to Deferrals.
(a)Except as may be permitted by the Committee, (i) no deferral and no right
under such deferral shall be assignable, alienable, saleable or transferable by
a Participant otherwise than by will or pursuant to Section 8(b) and (ii) during
a Participant’s lifetime, each deferral, and each right under such deferral,
shall be exercisable only by such Participant or, if permissible under
applicable law, by such Participant’s guardian or legal representative. The
provisions of this Section 8(a) shall not apply to any deferral that has been
distributed to a Participant.
(b)A Participant may make a written designation of beneficiary or beneficiaries
to receive all or part of the distributions under this Plan in the event of
death at such times prescribed by the Committee by using forms and following
procedures approved or accepted by the Committee for that purpose. Any shares of
Common Stock that become payable upon death, and as to which a designation of
beneficiary is not in effect, will be distributed to the Participant’s estate.
(c)Following distribution of shares of Common Stock, the Participant will be the
beneficial owner of the net shares of Common Stock issued and will be entitled
to all rights of ownership.
9.Amendments and Termination.
(a)The Committee, in its sole discretion, may amend, suspend or discontinue the
Plan or any deferral at any time; provided, that no such amendment, suspension
or discontinuance shall reduce the accrued benefit of any Participant except to
the extent necessary to comply with applicable law. The Committee further has
the right, without a Participant’s consent, to amend or modify the terms of the
Plan and such Participant’s deferral to the extent that the Committee deems it
necessary to avoid adverse or unintended tax consequences to such Participant
under federal, state or local income tax laws.
(b)The Committee, in its sole discretion, may terminate the Plan at any time, as
long as such termination complies with then applicable tax and other
requirements.
(c)Such other changes to deferrals shall be permitted and honored under the Plan
to the extent authorized by the Committee and consistent with Section 409A of
the Code.


4

--------------------------------------------------------------------------------



10.Miscellaneous.
(a)No Eligible Director or other person shall have any claim to be entitled to
make a deferral under the Plan, and there is no obligation for uniformity of
treatment of Participants or beneficiaries under the Plan. The terms and
conditions of deferrals under the Plan need not be the same with respect to each
Participant.
(b)The opportunity to make a deferral under the Plan shall not be construed as
giving a Participant the right to be retained in the service of the Committee or
the Company. A Participant’s deferral under the Plan is not intended to confer
any rights on such Participant except as set forth in the Plan and the
applicable Election Form.
(c)Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)If any provision of the Plan or any Election Form is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, or as to any person
or deferral, or would disqualify the Plan or any deferral under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or such Election Form, such provision shall be stricken as to such
jurisdiction, person or deferral, and the remainder of the Plan and such
Election Form shall remain in full force and effect.
11.Effective Date of the Plan. The Plan shall be effective as of the date on
which the Plan is adopted by the Board.
12.Unfunded Status of the Plan. The Plan is unfunded. The Plan, together with
the applicable Election Form, shall represent at all times an unfunded and
unsecured contractual obligation of the Company. Each Participant and
beneficiary will be an unsecured creditor of the Company with respect to all
obligations owed to them under the Plan. No Participant or beneficiary will have
any interest in any fund or in any specific asset of the Company of any kind,
nor shall such Participant or beneficiary or any other person have any right to
receive any payment or distribution under the Plan except as, and to the extent,
expressly provided in the Plan and the applicable Election Form. Any reserve or
other asset that the Company may establish or acquire to assure itself of the
funds to provide payments required under the Plan shall not serve in any way as
security to any Participant or beneficiary for the Company’s performance under
the Plan.
13.Section 409A of the Code. With respect to deferrals that are subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Election
Form shall be interpreted in a manner that satisfies the requirements of Section
409A of the Code, and the Plan shall be operated accordingly. If any provision
of the Plan or any term or condition of any Election Form would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict. Notwithstanding
anything in the Plan to the
5

--------------------------------------------------------------------------------



contrary, distributions may only be made under the Plan upon an event and in a
manner permitted by Section 409A of the Code, and all payments to be made upon
termination of a Participant’s service from the Board under this Plan may only
be made upon a “separation from service” under Section 409A of the Code. If any
Participant is a “specified employee” under section 409A of the Code (as
determined by the Committee) and if the Participant’s distribution under the
Plan is to commence, or be paid upon, separation from service, payment of the
distribution shall be delayed for a period of six months after the Participant’s
separation date, if required pursuant to Section 409A of the Code. If payment is
delayed, the accumulated postponed amount shall be paid within 10 days after the
end of the six-month period following the date on which the Participant
separates from service.
14.Governing Law. The Plan shall be governed by and construed in accordance with
the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.


6